                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 18-7999 DSF (FFM)                                           Date   January 31, 2019
 Title            Van Calvin Smith v. Commissioner of Social Security




 Present: The Honorable          Frederick F. Mumm, United States Magistrate Judge
                James Munoz                                     N/A                               N/A
                Deputy Clerk                         Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiff:                      Attorneys Present for Defendant:
                         None present                                          None present
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                              FAILURE TO TIMELY SERVE COMPLAINT, FAILURE TO
                              COMPLY WITH COURT ORDER, AND FAILURE TO PROSECUTE

     Plaintiff filed the complaint herein on September 14, 2018. (Docket No. 1.) On
September 17, 2018, the Court issued a case management order stating (inter alia):

                    Plaintiff shall promptly serve the summons and complaint on
                    the Commissioner in the manner required by Rule 4(i) of the
                    Federal Rules of Civil Procedure. Plaintiff shall
                    electronically file a proof of service showing compliance
                    with this paragraph within thirty (30) days of the date of
                    this order. Failure to comply with this paragraph may result in
                    dismissal of this case.

(Docket No. 7 at 1-2 (emphasis added).)

       The final day for plaintiff to file said proof of service was October 17, 2018.
Plaintiff has not filed a proof of service. In fact, there has been no activity in this action
since the filing of the case management order. It therefore appears to the Court that
plaintiff has not served the summons and complaint on defendant. Plaintiff’s apparent
failure to serve the summons and complaint on defendant violates not only the Court’s
order, but also Federal Rule of Civil Procedure 4(m), which requires that service of
process be accomplished within 90 days of the complaint’s filing.

      Accordingly, plaintiff is ORDERED TO SHOW CAUSE in writing, within 20
days hereof, why this action should not be dismissed under Federal Rules of Civil
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 18-7999 DSF (FFM)                                         Date   January 31, 2019
 Title          Van Calvin Smith v. Commissioner of Social Security

Procedure 4(m) and 41(b) for plaintiff’s failure to serve the Complaint within 90 days,
failure to obey a court order, and failure to prosecute. Plaintiff is warned that if he
fails to file a timely response to this order, or if his timely response fails to provide
sufficient cause for not dismissing this action, the Court will recommend that this
action be dismissed without prejudice.


         IT IS SO ORDERED.




                                                                                            :
                                                          Initials of Preparer            JM




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 2 of 2
